EXHIBIT 23.4 CONSENT OF INDEPENDENT RESERVE ENGINEERS We hereby consent to the incorporation by reference in Registration Statement on Form S-8 of TETRA Technologies, Inc. to be filed with the Securities and Exchange Commission on or about November 14, 2011 of our letter dated January 7, 2011, prepared for Maritech Resources (“Maritech”), regarding our estimates of certain reserves attributable to Maritech included in TETRA Technologies, Inc.’s Annual Report on Form 10-K, filed with the Securities and Exchange Commission on March 1, 2011. Maritech Resources, Inc. is a wholly owned subsidiary of TETRA Technologies, Inc. /s/DeGolyer and MacNaughton DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716 Dallas, Texas November 14, 2011
